Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17508843 filed on 10/22/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 11/1/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,189,733 in view of Yang et al. (U.S. 2005/0099551).
Instant Application
U.S. Patent No. 11,189,733
U.S. 2005/0099551 (Yang et al.)
1. A transistor comprising: a gate electrode including one or more metals; 
a gate dielectric on the gate electrode; 
a layer on the gate dielectric, the layer including one or more metals, the layer also including oxygen; 
a first contact structure on the layer, the first contact structure including one or more metals, a first portion of the layer between the first contact structure and the gate dielectric; and 
a second contact structure on the layer, the second contact structure including one or more metals, 
a second portion of the layer between the second contact structure and the gate dielectric, 
wherein the first portion of the layer has a first thickness, the second portion of the layer has a second thickness, and a third portion of the layer between the first and second portions of the layer has a third thickness, the third thickness greater than the first thickness, and 


the third thickness the same as the second thickness.
1. A transistor comprising: a gate electrode including one or more metals; 
a gate dielectric on the gate electrode; 
a layer on the gate dielectric, the layer including one or more metals, the layer also including oxygen; 
a first contact structure on the layer, the first contact structure including one or more metals, a first portion of the layer between the first contact structure and the gate dielectric; and 
a second contact structure on the layer, the second contact structure including one or more metals, 
a second portion of the layer between the second contact structure and the gate dielectric; 
wherein the first portion of the layer has a first thickness, the second portion of the layer has a second thickness, and a third portion of the layer between the first and second portions of the layer has a third thickness, the third thickness at least 10 nanometers (nm) greater than one or both of the first thickness or the second thickness.







































Yang et al. teach a TFT comprising the third thickness (Fig. 5A, element 130b has a third thickness) the same as the second thickness (Fig. 5A, element 130c has a second thickness) wherein the second and third thickness are the same with the motivation to increase mobility (paragraph 0007)).








Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813